NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QIUXIAO LIU,                                    No.    17-70661

                Petitioner,                     Agency No. A206-349-063

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Qiuxiao Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

BIA’s decision to summarily dismiss an appeal and we review de novo claims of

due process violations. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Liu’s appeal

where his notice of appeal failed to identify specific reasons for challenging the

IJ’s decision, and where Liu indicated on his notice of appeal that a separate

written brief would be filed but failed to do so. See 8 C.F.R. §§ 1003.1(d)(2)(i)(A),

(E), 1003.3(b); see also Singh, 416 F.3d at 1013 (summary dismissal was not an

abuse of discretion where notice of appeal lacked sufficient specificity and no brief

was filed after indicating the intent to file a separate written brief).

      Liu’s related contention that the BIA violated his right to due process by

summarily dismissing his appeal fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (error is required to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                            2                                    17-70661